Citation Nr: 1103843	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  02-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran had active military service from June 1946 to October 
1947, from August 1950 to March 1952, and from May 1952 to July 
1970, including combat service in the Republic of Vietnam, and 
his decorations included the Purple Heart Medal.  The Veteran 
died in April 2001.  The appellant is his surviving spouse.

When this matter was before the Board in September 2006, the 
Board remanded the claim.  In a November 2007 decision, the Board 
denied service connection for the cause of the Veteran's death.  
The Veteran appealed the Board's November 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court), which 
in a November 2008 order, granted the parties' November 2008 
joint motion for remand, vacating the Board's November 2007 
decision and remanding the case for compliance with the terms of 
the November 2007 joint motion.  

In November 2009 and in August 2010, to comply with the terms of 
the Court's November 2008 order, the Board requested medical 
expert opinions from the Veteran's Health Administration (VHA) in 
November 2009 and in August 2010.


FINDINGS OF FACT

1.  The Veteran died in April 2001; the death certificate listed 
the immediate cause of death as cancer of the esophagogastric 
junction.  No underlying causes or other significant conditions 
were listed on the death certificate.  Later medical evidence 
shows the cause of death as end-stage liver disease due to 
chronic alcohol use.

2.  At the time of the Veteran's death service connection was in 
effect for shell fragment wound of right Muscle Group I; fracture 
of the right mandible, residuals of a shell fragment wound; 
osteomyelitis of the right scapula; and scar of the neck.

3.  The Veteran was exposed to herbicides/Agent Orange in 
service.

4.  Neither cancer of the esophagogastric junction nor liver 
disease was present during service or within one year after 
discharge from service and these diseases are not attributable to 
any event, injury or disease during service, to include exposure 
to Agent Orange, nor may malignant tumor be presumed to have been 
incurred in service.


CONCLUSION OF LAW

A disability or disease incurred in or aggravated by service, or 
which could have been presumed to have been incurred in service, 
did not cause or substantially or materially contribute to the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  When VCAA notice is 
delinquent or erroneous, the "rule of prejudicial error" 
applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA 
notice error occurs regarding the information or evidence 
necessary to substantiate a claim, VA bears the burden to show 
that the error was harmless.  However, the appellant bears the 
burden of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a pre-decisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  Here, the VCAA duty to notify was satisfied by 
way of a letter sent to the appellant in November 2006 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed her of what 
evidence was required to substantiate the claim and of her and 
VA's respective duties for obtaining evidence.  Although the 
letter did not specifically inform the appellant of the 
disabilities for which the Veteran was service connected, the 
appellant clearly had actual knowledge of all of his combat 
injuries, as she was informed of them, including by way of the 
two Board decisions which she previously appealed to the Court. 
As such, failure to notify the appellant as to what disabilities 
the Veteran was service connected for is harmless error.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  Therefore, adequate notice was provided to the 
appellant and VA has complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  After a 
careful review of the file, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained 
service and post-service treatment records.  Further, the 
appellant provided additional records, written opinion letters 
from the Veteran's former physicians, and medical literature.  
Next, two opinions pertinent to the issue on appeal was obtained 
from medical specialists from the Veterans Health Administration 
(VHA).  Thus, the available records and medical evidence have 
been obtained in order to make an adequate determination as to 
this claim.

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Analysis of Claim

The appellant asserts entitlement to service connection for the 
cause of the Veteran's death on the basis that the cause of his 
death was related to service. 

The appellant indicated in her notice of disagreement that the 
Veteran had both esophageal carcinoma at the gastroesophageal 
junction and liver cancer.  She asserts that these cancers were 
caused as a result of the Veteran being exposed to herbicides 
during his time in the military and that they were the cause of 
the Veteran's death.  She also claims that the Veteran's service-
connected disabilities, listed below, were a contributory cause 
of the Veteran's death.

At the time of the Veteran's death, service connection was in 
effect for shell fragment wound of right Muscle Group I, 
evaluated as 40 percent disabling; a fracture of the right 
mandible, residuals of a shell fragment wound, evaluated as 10 
percent disabling; osteomyelitis of the right scapula, evaluated 
as noncompensable (0 percent); and a scar of the neck, also 
evaluated as noncompensable.  Service connection and the 
respective ratings were established effective July 11, 1970, in a 
July 1970 rating decision of the regional office (RO) in 
Montgomery, Alabama.  Those respective ratings have remained in 
effect since then. 

Dependency and indemnity compensation is available to a surviving 
spouse who can establish, among other things, that the Veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310. 
Service connection for the cause of the Veteran's death can be 
established by showing that a service-connected disability was 
either the principal cause of death or a contributory cause of 
death.  38 C.F.R. § 3.312. 

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death." 38 C.F.R. § 
3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 
and 1112 (setting forth criteria for establishing service 
connection).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the Veteran's death; combined to 
cause death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
causing death, as opposed to merely sharing in the production of 
death. 38 C.F.R. § 3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a reasonable 
basis to hold that a service-connected condition was of such 
severity as to have a material influence in accelerating death, 
where the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  Id.

Service connection for the cause of a Veteran's death may be 
demonstrated by showing that the Veteran's death was caused by a 
disability for which service connection had been established at 
the time of death, or for which service connection should have 
been established.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  The 
determination as to whether these Hickson requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including malignant tumor, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

In addition, 38 C.F.R. § 3.300(b)(1) (2010) provides that a 
disability or death can be service-connected on the basis that it 
resulted from an injury or disease attributable to the Veteran's 
use of tobacco products during service if the disability or death 
resulted from a disease or injury that is otherwise shown to have 
been incurred or aggravated during service.  For the purposes of 
this section, "otherwise shown" means that the disability or 
death can be service-connected on some basis other than the 
Veteran's use of tobacco products during service, or that the 
disability became manifest or death occurred during service or 
within an applicable presumptive period.  38 C.F.R. § 
3.300(b)(1).  Direct service connection may not be granted for a 
disability that arises from a Veteran's abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a); Allen (William F.) v. Principi, 
237, F.3d. 1368 (Fed. Cir. 2001).

In addition, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

In addition, on October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of VA announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemia.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
appellant.

The official certificate of death shows that the Veteran died in 
April 2001. The certificate records that the immediate cause of 
death was determined to be cancer of the esophagogastric 
junction.  No other condition is listed as an underlying cause or 
other significant condition contributing to death but not 
resulting in the underlying cause. The manner of death was 
natural cause.  The certificate shows that an autopsy was not 
performed.

The Veteran's service treatment records do not show any 
complaints, findings, or diagnoses referable to a diagnosis of 
cancer of the esophagogastric junction, or any liver disease 
including cancer.

Private treatment records show treatment beginning in 2000 for 
adenocarcinoma.  A December 2000 consultation report from J. 
Schneider, Jr., M.D., shows that treatment providers found an 
adenocarcinoma of the distal esophagus at the time of a routine 
follow-up endoscopy for esophageal varices.  CT scan of other 
sites showed no evidence of disease.  Dr. Schneider noted that 
the Veteran had a previous history of cirrhosis of the liver and 
esophageal varices.  

Private treatment records in January and February 2001 show 
radiation treatment and diagnoses including (1) gastroesophageal 
junction adenocarcinoma; (2) history of hepatic encephalopathy 
and varices with variceal bleed; (3) alcohol abuse causing number 
(2); (4) gunshot wound to the shoulder in Vietnam; and (5) 
history of alcoholic liver disease. 

Private treatment records include a report of a February 2001 
physical examination shows the following diagnoses: (1) radiation 
induced esophagitis, (2) carcinoma of the gastroesophageal 
junction, (3) history of alcohol abuse, and (4) status post 
gunshot wound of the shoulder.  At that examination, the examiner 
noted that the Veteran had gastroesophageal junction 
adenocarcinoma.  The report noted that the Veteran was receiving 
radiation therapy, and had only three doses left, but had lost 10 
pounds in the last week and could not swallow water.  He was 
admitted for IV hydration and for plans to initiate nutrition, 
which was then initiated by gastrostomy tube.

A private hospital consultation report of treatment in February 
2001 shows that the Veteran was unable to eat or swallow liquids 
and he had lost 10 pounds in one week due to dysphagia secondary 
to radiation esophagitis.  That record contains a past medical 
history significant for (1) alcoholic liver cirrhosis with 
coagulopathy and thrombocytopenia, (2) esophageal varices, 
gastritis, and hiatal hernia; and (3) history of gastrointestinal 
bleed in the past for esophageal varices for which the Veteran 
received sclerotherapy.  The Veteran had a past surgical history 
significant for a gunshot wound causing right shoulder and right 
mandibular surgery in 1969.  He also had a past social history 
noted as a strong history of tobacco use; and he used to drink 
heavily until 1995, but thereafter he drank only one to two beers 
daily.

That consultation report contains an assessment of (1) feeding 
difficulty secondary to radiation esophagitis; (2) history of 
gastroesophageal junction adenocarcinoma, status post radiation 
therapy; and (3) history of liver cirrhosis and esophageal 
varices, coagulopathy, and thrombocytopenia.  

Private treatment records show that the Veteran was admitted to 
private hospice care in March 2001, and that he was rapidly 
declining.  He had dyspnea on exertion.  

In an August 2001 letter from Edgar Prasthofer, M.D., Diplomate 
of Internal Medicine, Hematology and Medical Oncology, of the 
Comprehensive Cancer Institute in Huntsville, Alabama, he stated 
that the Veteran had been under his care for both esophageal 
carcinoma, at the gastroesophageal junction, with a tissue type 
of adenocarcinoma, as well as hepatoma.  Dr. Prasthofer noted 
that the Veteran had shoulder injuries resulting from gunshot 
wound, and he had had Agent Orange exposure.  

Noting that the Veteran had a heavy alcohol and tobacco history, 
Dr. Prasthofer stated that environmental agents play a role in 
increasing the risk of tumors of certain types and that this was 
the case with asbestos exposure and tobacco in increasing the 
risk rate of mesothelioma.  Dr. Prasthofer stated that it could 
not be stated with certainty that the Agent Orange exposure may 
not have contributed to the Veteran's cancer risk.  Dr. 
Prasthofer noted that the Veteran suffered significant disability 
on the basis of his gunshot wound.

In a July 2003 letter, Smita S. Shah, M.D., reported that she had 
treated the Veteran from October 2000 to March 2001, for (1) 
esophageal varices, (2) cirrhosis of the liver, (3) duodenal 
ulcer with hemorrhage, (4) hematemesis, (5) nausea and vomiting, 
(6) gastric polyp, (7) esophageal neoplasm, (8) dysphagia, (9) 
coagulopathy, (10) GI bleeding, (11) ascites, and (12) hepatic 
encephalopathy.

The report of a December 2006 report of VA examination for 
esophagus and hiatal hernia shows that the Veteran's records were 
reviewed for the purpose of providing an opinion of the 
likelihood that Agent Orange exposure contributed to the 
development of the Veteran's adenocarcinoma.  The examiner noted 
that a diagnosis of adenocarcinoma of the gastroesophageal 
junction was made by biopsy in December 2000; and noted the known 
history of the Veteran's cirrhosis of the liver diagnosed in 
1995, with history of heavy ethanol use and continued use until 
October 2000.  

The examiner noted that the Veteran had a history of smoking 
extensively over 50 years until his death.  He also observed that 
it was well recognized in the literature that there was an 
association between tobacco use and adenocarcinoma of the 
gastroesophageal junction.  The examiner opined that it was also 
likely that the Veteran's course was influenced in a negative 
fashion by his hepatic cirrhosis and esophageal varices.  The 
examiner noted that he had reviewed the physician's opinion 
relating the esophageal adenocarcinoma to Agent Orange exposure 
in service; however, after review of the medical literature, the 
examiner was unable to find any medical literature that 
associated Agent Orange exposure with subsequent development of 
adenocarcinoma of the gastroesophageal junction.  The examiner 
noted further that, however, there was abundant evidence that 
tobacco use, particularly heavy over an extensive number of 
years, significantly increased the risk of gastroesophageal 
adenocarcinoma, which the Veteran had.  Based on the foregoing 
rationale, the examiner opined that it was less likely than not, 
that Agent Orange contributed to development of the Veteran's 
adenocarcinoma.

In an April 2010 opinion of a medical specialist from the 
Veterans Health Administration (VHA), that oncologist summarized 
his review of the medical records on file and provided an opinion 
on the matter of nexus regarding Agent Orange exposure.   He 
opined that the Veteran died of complications of chronic liver 
disease but also did have a cancer present in the 
gastroesophageal junction (the cancer).  The Veteran was 
receiving sclerosing therapy by Dr. Shah for a history of 
alcoholic liver disease with varices prior to the cancer, and the 
cancer was found during one of these sessions in December 2000.  
The Veteran was treated with radiation and chemotherapy for the 
cancer.  

The specialist noted that the treating oncologist's initial note 
indicated a poor performance of the Veteran, who he described as 
frail with multi-organ system disease.  After completing 
radiation and chemotherapy, the Veteran was admitted for serious 
hematemesis and discharged 3.5 weeks later.  He was referred to 
hospice in March 2001 and admitted at the end of the month with 
notations of rapid decline and reporting dyspnea, increase in 
abdominal girth, and sleeping most of the time.  The specialist 
noted that these were symptoms of end stage liver disease and 
subsequent terminal complications of portal hypertension and not 
the scenario of early treated gastroesophageal cancer, though it 
was present.

The specialist noted that the late record mentioned there was a 
liver mass on CT scan and elevated alpha feto protein indicating 
the development of a primary liver cancer; however, without 
seeing the actual CT report of the laboratory value, it was hard 
to document the liver cancer.  He noted, however, that certainly 
there was the increased risk of primary liver cancer in patients 
with long standing history of cirrhosis.

Based on review of the record, the specialist opined that the 
service-connected musculoskeletal disabilities did not at all 
contribute to the Veteran's death.  They did not combine to 
assist in the production of death.  

Regarding presumed Agent Orange exposure, the specialist noted 
that according to the Institute of Medicine report of the 
National Academy of Sciences, there is limited/suggestive 
evidence that there was no association between Agent Orange 
exposure and gastrointestinal cancer.  To clarify, the specialist 
noted that in their four categories of association of Agent 
Orange and disease, that this condition was in the least likely 
category, or fourth category of association.  On these bases, the 
specialist concluded with an opinion that the Veteran's in-
service Agent Orange exposure was not at least as likely as not 
to have played a role in the development of his cancer.

In an October 2010 opinion of a different medical specialist from 
VHA, that oncologist summarized his review of the medical records 
on file and provided another opinion on the matter of whether 
there was nexus between the cause of the Veteran's death and 
service.  That specialist reviewed the Veteran's service-
connected musculoskeletal and scar disabilities, and the 
Veteran's "long history of smoking, beginning in his teens until 
he died, history of heavy alcohol use until October 2000, history 
of prior hospital admission for hepatic encephalopathy, history 
of cirrhosis, portal hypertension, and bleeding esophageal 
varices requiring sclerosis multiple times in 2000."  The 
specialist opined that the Veteran's condition in 2000 was 
consistent with end-stage liver disease due to chronic alcohol 
use.

The specialist noted that on his review of the treatment records 
leading up to the Veteran's April 2001 death, the multiple 
occasions of treatment did not reflect any musculoskeletal 
complaints, disability, pain, or weakness that might have related 
to the service-connected disabilities and the Veteran did not 
have depression or anxiety.  Regarding the service-connected 
disabilities, the specialist noted that the record described-as 
reflected in a June 1971 VA examination-a right shoulder 
avulsion and weakness due to the gunshot wound, with decreased 
range of motion of shoulder, but full use of elbow and distal 
arm.

The specialist noted that when the cancer was diagnosed, 
treatment providers felt that the Veteran was too frail and at 
too high risk to undergo surgical resection, and was referred for 
primary radiation therapy, which started in January 2001; and 
chemotherapy soon after in January and February 2001.  The 
Veteran developed radiation esophagitis and was admitted in 
February 2001 for weight loss and dehydration, and inability to 
eat.  During the course of treatment in January and February 2001 
the weight went from 193 to 169 in a little over a month.

In February 2001 during attempted placement of a feeding tube the 
Veteran had an acute severe variceal bleeding episode requiring 
transfusions, plasma, sclerosis, and sandostatin.  On follow-up 
endoscopy for sclerotherapy of the bleeding varices in early 
March 2001, the tumor was noted to have grown in the past ten 
days and was bleeding.  During that hospital stay from about 
February 19 to March 9, 2001, the Veteran was further evaluated 
for continued weight loss and anorexia.  The liver mass was found 
with very high AFP and providers made a clinical diagnosis of 
hepatocellular carcinoma.  The Veteran was then referred to 
hospice, and his condition was noted to include dyspnea and 
increased abdominal girth, consistent with liver disease.

The specialist reviewed the questions of whether the Veteran's 
service-connected musculoskeletal disabilities played a role in 
the development of cancer of the gastroesophageal junction or his 
liver cancer, or of whether they could have contributed to his 
death.  The specialist noted that review of cited literature 
showed that smoking and alcohol, which the Veteran had, were the 
most significant risk factors for esophageal cancer, and 
cirrhosis of the liver, which the Veteran had.  The specialist 
noted that there was no mention of risk factors of sedentary 
lifestyle or of Agent Orange/dioxin exposure.

Citing the literature to which he referred in the paragraph 
above, the examiner commented on published articles on file 
relating to physical inactivity and debility causing increased 
risk of mortality.  In this regard, the specialist noted that to 
the contrary: (1) the causes of death in those cases were often 
cardiovascular in nature or related to diseases worsened by 
obesity, e.g., breast cancer, and (2) there was no known 
association of physical inactivity or debility with development 
of gastroesophageal cancer or liver cancer.

The specialist noted that more importantly, review of the records 
did not show evidence of significant physical debility related to 
the musculoskeletal problems except for decreased use of the 
arms.  The specialist noted that instead, the physical disability 
in December 2000 was related initially to the cirrhosis and 
bleeding varices and subsequently to radiation esophagitis, end-
stage cirrhosis and his malignancy.  The specialist opined that 
since medical records did not support significant disabling 
musculoskeletal dysfunction, it could not be concluded that this 
contributed to any inability to tolerate the Veteran's treatment.

As to whether exposure to Agent Orange may have contributed to 
the Veteran's death, the specialist noted his discussion of the 
records and review of the Institute of Medicine of the National 
Academies Update 2008 on Agent Orange.  Noting that the update 
included a 232 page chapter on cancer with 20 pages of reference 
material, the specialist noted the conclusion was that there was 
"inadequate or insufficient evidence to determine whether there 
is an association with cancer of the liver, esophagus, or 
stomach."  In summary, the specialist opined that after review 
of the Veteran's records and available literature references 
described in the current VHA opinion, he concurred with the 
opinion contained in the previous VHA opinion of April 2010, that 
the Veteran's physical limitations due to his service-connected 
musculo-skeletal disabilities did not contribute either to the 
cause of his cancer of the gastro-esophageal junction or to his 
death from it.  This opinion, he noted was based on the rationale 
discussed above.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the appellant's claim.  First, the 
preponderance of the evidence is against a finding that the 
Veteran's service-connected disabilities (shell fragment wound of 
right Muscle Group I; fracture of the right mandible, residuals 
of a shell fragment wound; osteomyelitis of the right scapula; 
and scar of the neck), were singly or jointly with some other 
condition, the immediate or underlying cause of death or 
etiologically related to the cause of death so as to be the 
principal cause of death.  

The preponderance of the evidence is also against a finding that 
these service-connected disabilities constituted a contributory 
cause of death.  There is no showing that they contributed 
substantially and materially to the Veteran's death; or combined 
to cause death; or aided or lent assistance to the production of 
death; or resulted in debilitating effects and general impairment 
of health to an extent that would render the Veteran materially 
less capable of resisting the effects of other disease or injury 
causing death.  See 38 C.F.R. § 3.312.  

Review of the claims file does not show any significant treatment 
for any of the service-connected disabilities after service, and 
there is no medical evidence of treatment referable to those 
service-connected disabilities after the early 1970s, except as 
merely part of a listing of the past medical history of the 
Veteran.  Dr. Prasthofer's statement, which correctly noted that 
the Veteran "suffered significant disability on the basis of his 
gunshot wound" in service, did not suggest that the current 
condition of the service-connected disabilities constituted a 
principal or contributory cause of death.  

None of the treatment records on file, including in 2000 and 2001 
leading up to the Veteran's death, show any findings that the 
service-connected disabilities were singly or in combination, an 
immediate or underlying cause of death or etiologically related 
to the cause of death; or that they were a contributory cause of 
death.  There is no competent evidence that they contributed 
substantially and materially to the Veteran's death.  

The evidence as discussed above does not show that the service-
connected disabilities combined to cause death or aided or lent 
assistance to the production of death; or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the Veteran materially less capable of 
resisting the effects of other disease or injury, thereby causing 
death.  This also is the essential opinion of the two VA 
specialists who provided statements on the matter in April and 
October 2010.  There are no explicit opinions to the contrary.

With respect to the disabilities which have been found to be the 
cause of the Veteran's death, adenocarcinoma of the 
gastroesophageal junction, and liver disease (cancer), the 
preponderance of the evidence is against a finding that these 
conditions were linked to service.  Service treatment records are 
negative for either of these conditions; and there is no medical 
evidence of a malignant tumor becoming disabling to a compensable 
degree within one year of separation.  

In addition, although the Veteran served in the Republic of 
Vietnam while on active duty, presumptive service connection is 
not available under 38 C.F.R. § 3.309(e) for the diagnosed 
diseases.  In this regard, the Board notes that the Secretary has 
indicated that there is no positive association between exposure 
to herbicides and any condition for which he has not specifically 
determined that a presumption of service connection is warranted.  
See 72 Fed. Reg. 32395 (Jun. 12, 2007).  Thus service connection 
for the diagnosed adenocarcinoma of the gastroesophageal junction 
and liver disease may not be granted on the basis of presumption 
on the basis of the Veteran's presumed exposure to Agent Orange 
while serving in Vietnam.

Although Agent Orange exposure as an etiological agent has been 
considered by the two VA specialists in their opinions given in 
April and October 2010, neither they nor any other medical 
professional have provided an opinion clearly linking the 
Veteran's diagnosed adenocarcinoma of the gastroesophageal 
junction or liver disease to service, to include in-service Agent 
Orange exposure.  In the absence of any medical evidence linking 
these disorders to service or to any service-connected disorder, 
service connection on a direct or secondary basis is not 
warranted for this disease.  Stefl.  

The first clinical record containing evidence showing diagnoses 
of adenocarcinoma of the gastroesophageal junction and liver 
disease (cancer) are contained in private treatment records in 
2000 and 2001.  This lengthy period after service without 
treatment is evidence against a finding of continuity of 
symptomatology following service, and it weighs heavily against 
the claim with respect to a nexus directly to service.

To the extent that the appellant may claim entitlement to service 
connection for the cause of the Veteran's death on the basis of 
smoking in service and nicotine dependence and disability 
stemming from such dependence, for claims filed after June 9, 
1998, VA is prohibited from granting service connection for 
disability or death due to disease or injury attributable to the 
use of tobacco products during a Veteran's active service.  38 
U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010).  As 
the Veteran's claim was filed after June 9, 1998, service 
connection is warranted only if the Veteran's adenocarcinoma of 
the gastroesophageal junction or liver disease had its onset 
during service or within one year of separation or was otherwise 
related to his active service, which is not shown.

In sum, the preponderance of the evidence is against a link 
between the cause of the Veteran's death, found to be the 
diagnosed adenocarcinoma of the gastroesophageal junction and the 
liver disease, to his service or any service-connected 
disability.  Thus, because the preponderance of the evidence is 
against the claim, the appeal is denied.  

In reaching this determination, the Board does not question the 
appellant's sincerity that the Veteran incurred the cause of his 
death is disease due to service, and specifically, as a 
consequence of exposure to Agent Orange and/or the debilitation 
due to disabilities service connected at the time of his death.  
She has submitted lay statements expressing her belief that the 
Veteran's fatal cancer was related to service and specifically to 
his in-service exposure to Agent Orange and/or debilitation by 
the service-connected disabilities.  Lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009).

As a lay person, however, she is not competent to establish a 
medical diagnosis or show a medical etiology merely by her own 
assertions as such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (2010) (Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (holding that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis when ... a lay person is 
competent to identify the medical condition" and providing, as 
an example, that a layperson would be competent to identify a 
condition such as a broken leg, but would not be competent to 
identify a form of cancer).  As she is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the evidence 
is against the claim and service connection for the causes of the 
Veteran's death must be denied.

In denying this claim, the Board acknowledges the Veteran's 
valorous Vietnam combat service as reflected in his receipt of 
the Purple Heart Medal and the unfortunate circumstances of the 
appellant's case.  Although the Board denies her claim because 
the preponderance of the evidence is against service connection, 
the Board is sympathetic to her claim.  The Board, however, is 
without authority to grant it on an equitable basis and instead 
is constrained to follow the specific provisions of law.  See 38 
U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 
440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


